—Order, Supreme Court, New York County (Beverly Cohen, J.), entered October 29, 1992, which *380denied defendant Citibank’s motion for summary judgment, granted plaintiff Ross Bicycles partial summary judgment in the amount of $189,056, plus interest, and allowed Ross Bicycles to pursue a claim for anticipatory repudiation, and judgment of said court and Justice entered December 4, 1992 upon said order, unanimously affirmed, with costs.
It is uncontested that Citibank issued an irrevocable letter of credit to Wedtech Corporation with Ross Bicycles as the beneficiary. Upon the presentation of written drafts showing that Ross had shipped the mail containers as provided in its contract with Wedtech, Ross was entitled to be paid by Citibank pursuant to the letter of credit (First Commercial Bank v Gotham Originals, 64 NY2d 287; United Bank v Cambridge Sporting Goods Corp., 41 NY2d 254).
Ross Bicycles may also recover any damages caused by Citibank’s anticipatory breach of the letter of credit (Zeevi & Sons v Grindlays Bank, 37 NY2d 220). But, as the IAS Court properly determined, Ross Bicycles, to establish damages, must show that, but for Citibank’s wrongful repudiation, it would have been ready, willing and able to fulfill its obligations under the contract (United Bank v Cambridge Sporting Goods Corp., supra, at 258). Concur — Sullivan, J. P., Rosenberger, Ellerin and Rubin, JJ.